Citation Nr: 0619530	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for drug and alcohol 
addiction. 

3.  Entitlement to service connection for a psychiatric 
disorder. 

4.  Entitlement to non service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Columbia, South Carolina (hereinafter 
RO).  

In September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issue of entitlement to pension benefits will be 
addressed in the REMAND portion of the decision below.   


FINDINGS OF FACT

1.  There is no competent evidence linking diabetes or a 
psychiatric disorder to in-service symptomatology or 
pathology. 

2.  The veteran's drug and alcohol addiction was the result 
of his own willful misconduct rather than another disease 
incurred in service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

2.  Drug and alcohol addiction was not, as a matter of law, 
incurred in or aggravated by service.  38 U.S.C.A. §§ 105, 
1110, 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2005). 

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2002.   The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, essentially requested him to submit 
any evidence in his possession that pertained to his claim, 
and asked that he submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.
 
Moreover, all available evidence pertaining to the veteran's 
claims adjudicated herein has been obtained.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims adjudicated herein.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims adjudicated below. 

In light of the Board's denial of the appellant's claims in 
the decision that follows, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App, 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
adjudicated below.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Diabetes and Psychiatric Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including diabetes, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant facts will be 
summarized.  At the hearing before the undersigned, the 
veteran did not contend that he was treated for diabetes or a 
psychiatric disorder during service, and review of service 
medical records contained in the claims file, which consist 
of reports from a September 1976 separation examination, does 
not reflect a psychiatric disorder or diabetes.  These 
reports do reflect an elevated glucose reading, but it was 
noted that this reading was obtained shortly after the 
veteran had eaten lunch.  Another urinalysis conducted at a 
later time was negative.  
Review of the post service clinical evidence reflects a 
diagnosis of diabetes mellitus and reports from psychiatric 
treatment, with the principal diagnosis of substance abuse.  
The veteran has also been diagnosed with depression and 
obsessive compulsive traits.  None of the post-service 
evidence contains any clinical findings or medical opinion 
linking diabetes or a psychiatric disorder to service.  With 
regard to testimony of the veteran linking diabetes to the 
abnormal glucose finding during service and a psychiatric 
disability to service, the Board certainly respect his right 
to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record, to include the 
lack of any contemporaneous evidence of diabetes or a 
psychiatric disorder during service, and the lack of any 
objective post-service evidence linking diabetes or a 
psychiatric disorder to service.  Therefore, the claims for 
service connection for diabetes and a psychiatric disorder 
must be denied.  Gilbert, 1 Vet. App. at 49.
 


B.  Drug and Alcohol Addiction 

In general, the law provides that no compensation may be paid 
for a disability or death which results from the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2003).  The Board notes that the reference to 
"abuse of alcohol or drugs" in the statute was added by 
Congress in the Omnibus Budget Reconciliation Act ("OBRA") 
of 1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 
1388-91.

A decision of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), sheds additional light 
on the law and regulations pertaining to misconduct.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit noted that 38 U.S.C.A. § 1110 had been 
amended by section 8052(a)(2) of the OBRA of 1009, which, as 
noted above, added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110.  The Federal Circuit noted that the 
current version of 38 U.S.C.A. § 1110 precludes a veteran 
from receiving compensation for primary alcohol or drug 
abuse.  The Federal Circuit stated:

The statute precludes compensation for 
primary alcohol abuse disabilities and 
for secondary disabilities (such as 
cirrhosis of the liver) that result from 
primary alcohol abuse.  By "primary," 
we mean an alcohol abuse disability 
arising during service from voluntary and 
willful drinking to excess.  

237 F.3d at 1376.  Records from service reflect the use of 
illicit drugs by the veteran, but there is no indication 
therein or in the post-service record that substance abuse is 
somehow related to a disability incurred in service.  This 
appears to be primary substance abuse.  As such, under the 
authority cited above, the Board concludes that the veteran's 
substance abuse is the result of his own willful misconduct  
Thus, the claim for service connection for drug and alcohol 
abuse must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430, (1994).  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for drug and alcohol 
addiction is denied. 

Entitlement to service connection for a psychiatric disorder 
is denied.  


REMAND

With respect to the claim for pension, the clinical evidence 
of record does not include examination reports that 
sufficiently assess the current severity of all of the 
veteran's disorders, and sufficient findings from such 
examinations are required in order to rate the individual 
disabilities so as to determine whether the veteran is 
entitled to pension benefits.  See Roberts v. Derwinski, 2 
Vet. App. 387.  As such, this remand will request that the 
veteran be afforded a VA examination to assess all of the 
veteran's disabilities and afford the RO the opportunity to 
fully develop the veteran's pension claim. 

At the hearing before the undersigned, the veteran also 
referred to having applied, but been turned down for, a 
disability award from the Social Security Administration 
(hereinafter SSA).  In light of the necessary development 
discussed above, the RO upon remand will be asked to obtain 
any supporting medical documents on which the decision to 
deny SSA was based.  See Tetro v. Gober, 14 Vet. App. 110 
(2000); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. 
Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
any medical records considered in the 
veteran's claim for SSA disability 
benefits.  Only the evidence not already 
of record is to be associated with the 
claims file.

2.  The RO should afford the veteran a 
comprehensive examination to assess the 
severity of the veteran's disabilities.  
The claims file should be provided to the 
examiner prior to the examinations, and 
the examiner should also generally address 
the extent of functional and industrial 
impairment from the veteran's 
disabilities.   See Gary v. Brown, 7 Vet. 
App. 229 (1994).

3.  Following completion of the 
development requested above, the RO should 
issue another rating decision that assigns 
disability ratings to all of the veteran's 
disabilities based on a review of the 
entire record.  Roberts v. Derwinski, 2 
Vet. App. 387 (l992).

4.  The adjudicative action should also 
include discussion of the application of 
the "average person" test set forth in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 
4.15, and the "unemployability" 
standard of the provisions of 38 C.F.R. § 
4.17.  Under the latter criteria, it may 
be shown that the veteran is unemployable 
as a result of a lifetime disability.  
When the percentage requirements of 38 
C.F.R. § 4.16 are met, and the 
disabilities are of a permanent nature, a 
rating of permanent and total disability 
will be assigned if the veteran is found 
to be unable to secure and follow 
substantially gainful employment by 
reason of such disability.

5.  Finally, as appropriate, the RO should 
apply 38 C.F.R. § 3.321(b)(2), which 
provides for a permanent and total 
disability evaluation for pension purposes 
where a basically eligible veteran fails 
to meet the disability percentage 
requirements, but is found to be 
unemployable by reason of disability or 
disabilities, age, occupational 
background, and other related factors.  

6.  If the adjudication above does not 
result in a complete grant of all benefits 
sought by the veteran in connection with 
his claim for pension benefits, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
that has been remanded, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
this issue.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


